DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 08/09/2021 has been entered.  Claims 1-4, 6-11 and 13-20 remain pending in the application.
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and Claim 10.
The previous 35 USC 112 rejections of Claims 8 and 10-11 are withdrawn in light of Applicant’s amendment to Claims 8 and 10-11.


Allowable Subject Matter
Claims 1-4, 6-10 and 16-20 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Evans on 11/02/2021.

The application has been amended as follows: 
In the Claims: 

	Clams 11, and 13-15 have been canceled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose or make obvious a shaft having a first component and a second component which are connected to one another on respective first axial end sections and wherein the first component includes a first bore having a first diameter and a second bore having a second diameter greater than the first diameter and a section disposed axially between the first and second bores and having a diameter that increase in a linear manner from the first bore to the second bore and a central bore, but more specifically,


With respect to Claims 2-4, 6-10 and 16-20, their pendency on Claim 1 makes them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 13, last paragraph and Page 15, lines 1-6, filed 08/09/2021, with respect to Campen have been fully considered and are persuasive.  The previous rejections of Claims 1-10 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
11/02/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746